Applying for Certiorari, or writ of review, to the 15th Judicial District Court; Parish of Lafayette — 88Cr55996.
Before GUIDRY, KNOLL and KING, JJ.
WRIT GRANTED AND MADE PEREMPTORY: The trial court ruling denying relator’s motion for an ex parte hearing to determine the standard used by the trial court in fixing the court authorized fees for experts, and in the alternative, to reset the fees for the experts to examine and evaluate the relator and to testify at trial is hereby vacated, reversed, and set aside.
The case is remanded to the district court with instructions to conduct a hearing to determine and authorize payment of the fees reasonably necessary for each expert to properly examine and evaluate the relator and assist counsel in preparation of the defense; such fees to be comparable to fees charged in similar cases. The trial court is further instructed to guarantee *636payment of reasonable fees if the experts are required to testify at trial.